           Case 1:18-cv-05229-MHC Document 24 Filed 07/24/19 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION
  ONI ROBERTS,

                            Plaintiff,                             CIVIL ACTION FILE

  vs.                                                              NO. 1:18-cv-5229-MHC

  BANK OF AMERICA, CORPORATION, FAY
  SERVICING, LLC, US BANCORP,
  STATEBRIDGE COMPANY, LLC, WILMINGTON
  SAVINGS FUND SOCIETY, FSB as trustee for
  Prime Star-H Fund, I Trust, PRIMESTAR FUND, I
  TRS, INC, and BRET J. CHANESS,

                            Defendants.

                                              JUDGMENT

         This action having come before the court, Honorable Mark H. Cohen, United States District Judge,

for consideration of the Magistrate Judge’s Final Report and Recommendation, Defendant Bank of America

Corporation’s Motion to Dismiss Plaintiff’s First Verified Amended Complaint, Defendants Primestar Fund I

TRS, Inc., Statebridge Company, LLC, Wilmington Savings Fund Society, FSB, and Bret Chaness’ Motion

to Dismiss, and Defendants Fay Servicing, LLC and U.S. Bank National Association’s Motion to Dismiss

First Amended Verified Complaint, and the court having APPROVED and ADOPTED said recommendation

and GRANTED said Defendants’ motions, it is

         Ordered and Adjudged that the Plaintiff’s First Amended Complaint is DISMISSED WITH

PREJUDICE. This action is hereby DISMISSED.

         Dated at Atlanta, Georgia, this 24th day of July, 2019.

                                                                    JAMES N. HATTEN
                                                                    CLERK OF COURT


                                                             By:    s/ B. Walker
                                                                    Deputy Clerk

Prepared, Filed, and Entered
in the Clerk=s Office
July 24, 2019
James N. Hatten
Clerk of Court

By:     s/ B. Walker
          Deputy Clerk
